Citation Nr: 1707114	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as Irritable Bowel Syndrome (IBS).

3.  Entitlement to service connection for a scar above the left eye, claimed as a head scar.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this matter for further evidentiary development in August 2015.

The issues of entitlement to service connection for IBS and a scar above the left eye are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran suffers from major depressive disorder, caused by an in-service incident.


CONCLUSION OF LAW

The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a mental disorder.  For the following reasons, the Board agrees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A brief summation of the facts reveals the following:

The Veteran explained that he experienced feelings of depression throughout his time in service.

The Veteran's medical records from the VA, beginning in 1999 until current day, indicate that he suffered from, and received treatment for, depression.

In October 2009, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with depression.  The Veteran explained he was being treated with anti-depressant medication and individual counseling.  Regarding the history of his depression, the Veteran explained to the examiner that he first noticed his depression while in service due to the conflict he was surrounded by.  Following the examination, the examiner concluded the Veteran's depression was not caused by or aggravated by the Veteran's service-connected Hirschprung's disease, as the Veteran's depressive feelings in service predated his diagnosis of Hirschsprung's disease.

In October 2010, the Veteran submitted a statement in which he explained that he believed his depression stemmed from his Hirschsprung's disease, stating that his depression has had a devastating effect on his personal life.

In April 2016, the Veteran underwent an additional C&P exam in which he was again diagnosed with depression.  The examiner determined the Veteran's depression was most likely caused by or a result of an in-service event.  In reaching this conclusion, the examiner cited to the absence of depression prior to service, in conjunction with the presence of documented symptoms of depression during military service that persist into current time.

In June 2016, the examiner rendered an addendum to his April 2016 conclusion, stating that he believed it was less likely than not that the Veteran's depression was related to service because he was not diagnosed with depression in service.  The examiner believed it was less likely than not that the Veteran's depression was caused by or aggravated by Hirschsprung's disease.

Upon review, the Board finds that the evidence is at least in equipoise and thus supports the Veteran's contention for service connection for a mental disorder.  First, the April 2016 and October 2009 VA examinations confirmed that the Veteran suffers from major depressive disorder; the Veteran's VA treatment records support this diagnosis.  Second, the April 2016 VA examiner cogently and credibly explained how the Veteran's mental disorder was related to depression the Veteran experienced in service.  The Veteran's medical records from 1999, only a few short years after the Veteran exited service, confirmed the Veteran's continued diagnosis of depression, continuing up until current day.  As such, the record is at least in equipoise that a nexus to service is shown.

The Board acknowledges the negative nexus opinions provided in June 2016 and October 2009.  However, the Board is affording these opinions less probative weight.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  The October 2009 examiner based his conclusion, in part, on the Veteran's beliefs that the depression he experienced while in service was related to factors other than service.  The Veteran, however, is not competent to provide medical conclusions to complex medical questions not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Thus, the October 2009 examiner's conclusion that relied on a veteran's medical conclusion that is not capable of lay observation is less probative. Likewise, the June 2016 addendum is less probative, as it relies on the fact that the Veteran was not diagnosed with depression in service, yet does not discuss the fact that the Veteran displayed symptoms of depression to such an extent that in April 2016 the examiner believed it was dispositive of whether or not the Veteran's depression was linked to service.

Accordingly, the Board finds the evidence at least in equipoise, and that the Veteran is entitled to service connection for major depressive disorder.

ORDER

Service connection for major depressive disorder is granted.


REMAND

The Veteran contends that he is entitled to service connection for IBS and a scar above his left eye.  For the following reasons, the Board finds a remand is warranted for both conditions.

Concerning the Veteran's claim for IBS, the Veteran underwent an examination in April 2016 in which the examiner did not offer a conclusion as to the etiology of the Veteran's IBS because the examiner did not believe the Veteran suffered from IBS.  In July 2016, the Veteran submitted a note to the RO, stating that the examiner failed to take into consideration the Veteran's multiple symptoms and the over-the-counter medications he took to counter his symptoms.  The Board finds the examiner's conclusion less than adequate because it did not adequately discuss the Veteran's contentions that he suffers from IBS; the Veteran's symptoms and medications demonstrating a gastrointestinal disorder, and the notations in the Veteran's medical records indicating an IBS diagnosis.

Lastly, as to the Veteran's scar above his left eye, the April 2016 examiner determined the Veteran's scar was not incurred in service because it existed before service, and it was not aggravated by service.  The Veteran, however, in his July 2016 note to the RO disputed the examiner's conclusion, stating that while he suffered from facial scars before entering service, he did not suffer from the specific scar above his left eye for which he was claiming service connection.  The Veteran explained that the scar occurred in service due to a severe case of poison ivy. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's IBS condition.

The examiner should determine whether it is as likely as not (50 percent probability or greater) that, if the Veteran suffers from IBS, it was related to the gastrointestinal distress he suffered from while in service.

***In making this determination, the examiner is asked to discuss the Veteran's symptoms, over-the-counter medications, and notes from the VA treatment notes concerning gastrointestinal distress.

***The examiner should also discuss any possible interplay between the Veteran's service-connected conditions of Hirschsprung's Disease and Neurogenic Bladder and the Veteran's symptoms and IBS contentions.

2. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's scar above his left eye.

The examiner should determine whether it is as likely as not (50 percent probability or greater) that the Veteran's scar was related to an in-service incident.

***In making this determination, the examiner is asked to discuss the Veteran's contentions that the scar resulted from a bad case of poison ivy.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


